Case 9:19-cr-80037-WPD Document 60 Entered on FLSD Docket 12/12/2019 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

  UNITED STATES OF AMERICA,                         CASE NO. 19-80037-CR-DIMITROULEAS

         Plaintiff,

  vs.

  ERIC KLAUSMEYER,

        Defendant.
  ______________________________________/

                                            ORDER

         THIS CAUSE is before the Court on Defendant’s December 11, 2019 Unopposed Motion

  to Discharge Bond and Return Bond Premium. [DE-59]. The motion [DE-59] is Granted. The

  sureties are Discharged. The $25,000 bond premium, plus interest, shall be refunded to The

  Trust Account of the Law Offices of Howard J. Schumacher, P.A., to be distributed half to

  Margaret Gail Anderson and half to Emil E. Klausmeyer, Jr. and Helene Ellen Berman.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida, this

  12th day of December, 2019.




  Copies furnished to:

  Counsel of Record

  Clerk of Court
